[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             November 1, 2005
                             No. 05-10502                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 04-20629-CR-PCH

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JANOS URBAN,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                            (November 1, 2005)




Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:
       Janos Urban appeals his convictions for one count of conspiracy to commit

an offense against the United States, that is, possessing counterfeited securities of

organizations, in violation of 18 U.S.C. § 371, and 15 counts of possession of

counterfeited securities of organizations, in violation of 18 U.S.C. § 513(a).

      The only issue he raises on appeal is the sufficiency of the evidence to

support each of the convictions. In reviewing a conviction for sufficiency of the

evidence, we examine the evidence de novo in the light most favorable to the

government, to determine whether a reasonable jury could have concluded beyond

a reasonable doubt that the defendant was guilty of the crimes charged. United

States v. Toler, 144 F.3d 1423, 1428 (11th Cir. 1998).

      To support a conviction of conspiracy, the government must prove beyond a

reasonable doubt that there was an agreement to commit an unlawful act and that

the alleged conspirator committed an overt act in furtherance of the conspiracy.

United States v. Sarro, 742 F.2d 1286, 1293 (11th Cir. 1984). Evidence of a

preexisting relationship among conspirators may be a factor in determining

whether a conspiracy existed. United States v. Pantoja-Soto, 739 F.2d 1520, 1525

(11th Cir. 1984). Furthermore, “[i]nferences from the conduct of the alleged

participants or from other circumstantial evidence of a scheme may provide the

basis for establishing that a conspiratorial agreement existed.” Id.; see also United



                                           2
States v. Villegas, 911 F.2d 623, 628 (11th Cir. 1990) (holding that participation in

a criminal conspiracy need not be proven by direct evidence). Moreover, a

defendant can be convicted of participation in a conspiracy even though his

participation in the scheme is slight by comparison to the actions of other co-

conspirators, so long as the defendant’s intent to participate is proven beyond a

reasonable doubt. Toler, 144 F.3d at 1428. To support a charge of possession of

counterfeit securities, the government must prove beyond a reasonable doubt that,

the defendant: (1) possessed; (2) with intent to deceive; (3) a counterfeit or forged

security; (4) of an organization. 18 U.S.C. § 513(a); see e.g. United States v.

Prosperi, 201 F.3d 1335 (11th Cir. 2000).

      Upon review of the record and consideration of the parties’ briefs, we

discern no reversible error. Evidence introduced against Urban, if believed,

showed: that he handed bags containing counterfeit certificates and receipts to

alleged co-conspirator Horvath at a mall, that he was carrying counterfeit receipts

when he was detained, that he lied to investigators concerning his relationship to

Horvath and about how he had gotten to the mall, that he and Hovarth traveled

around the country together, that he told Hovath while they were detained not to

stop answering the investigators’ questions, and that he possessed counterfeit

certificates and receipts in his motel room. That evidence is sufficient for a



                                           3
reasonable jury to find Urban guilty of the crimes with which he was charged.

AFFIRMED.




                                        4